DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending.


Response to Amendment
The amendment, filed 25 April 2022, is fully responsive.

Applicant’s amendments to the claims have overcome all of the invocations of claim interpretation under 112(f) previously set forth. The 112(f) invocations of the claims have been withdrawn. Accordingly, 112(a) and 112(b) rejections of claims 1-20 previously set forth are withdrawn.


Response to Arguments
Applicant’s arguments, see Amendment pages 10-12, with respect to the 103 rejection of claim 1 are directed to that, Shirakata teaches “what is calculated in the server 300 is the ‘transfer function’. Claim 1, however, does not call for calculating the transfer function to be used for calculating a second target value but, rather, the second target value predicted by the server based on the prediction information. As Shirakata does not disclose calculating the second target value by the server, Shirakata also cannot be deemed to disclose updating an error in prediction based on the calculated second target value and setting the control target value based on the updated error.” See page 11, third full paragraph.
Examiner respectfully disagrees, and submits reasoning below.
Shirakata describes (emphasis added):
[0040] At step S20 in FIG. 11, a server control unit 303 of FIG. 8 is notified of temperature data at the time of a calibration, a reference temperature, and an image mispositioning amount by the image forming apparatus 100, and stores them in a storage unit 306. At step S21, a server simulation unit 304 calculates an image mispositioning prediction value .DELTA.y' by using a transfer function Q' of the simulation unit 51. At step S22, the server control unit 303 calculates the difference between the prediction value .DELTA.y' and the image mispositioning amount received at step S20, that is, an error, and compares the error with a first threshold value. When the error is smaller than the first threshold value, the server control unit 303 determines that the mathematical operation accuracy of the simulation unit 51 is high. In contrast, when the error is equal to or larger than the first threshold value, the server control unit 303 determines whether the number of stored data sets stored in the storage unit 306 is equal to or larger than a predetermined value at step S23. In this case, a set of data refers to data including temperature data, a reference temperature, and an image mispositioning amount that is received at the time of a calibration.

[0041] When the number of the stored data sets is equal to or larger than the predetermined value, a server transfer function determination unit 305 determines a transfer function, that is, updates a transfer function at step S26. For example, it is assumed that the server simulation unit 304 has calculated a prediction value .DELTA.y' through the use of the following transfer function (1) obtained by using the n pieces of previous data and then linear-combining the differences .DELTA.temp.sub.k (k's are integers from 1 to n) between the temperature data and the reference values of the individual sets through the use of coefficients d.sub.k.”

[0043] That is, the image forming apparatus 100 is notified of a transfer function obtained at the server simulation unit 304, and a transfer function obtained at the simulation unit 51 is made to correspond with the transfer function obtained at the server simulation unit 304.

[0044] “As described above, the image forming apparatus 100 has the simulation unit 51 and an operation unit (the image forming unit mentioned in this embodiment) that operates by using an output value from the simulation unit 51. The accuracy of the operation unit depends on the prediction accuracy of the simulation unit 51, and therefore the prediction accuracy is improved using the actual measurement data stored in itself. Thus it is also possible to deal with the deterioration with time of the image forming apparatus 100. And further, by carrying out the update of the transfer function involving a heavy data storage load and a heavy mathematical operation load at the server 300 side rich in resources, the image forming apparatus 100 having a simple structure can be implemented.

Shirakata teaches that the transfer function is used to calculate the image mispositioning prediction value or to predict the error in an image position, which in turn, is used to offset the image position in order to correct the image mispositioning. When the image mispositioning amount is above a threshold from using the current transfer function, the server updates the transfer function to increase the prediction accuracy. The offsetted image position based on the updated transfer function reads on “the second target value”. The offsetted image position based on the updated transfer function, where the updated transfer function is based on the prediction and the actual image mispositioning amount reads on “the second target value predicted by the server based on the prediction information”. Further, updating the transfer function to offset the image position to consecutively reduce error in the offsetted image position reads on “updating an error in prediction based on the calculated second target value”, and the offsetting of the image position based on the predicted error of the print mispositioning reads on “setting the control target value based on the updated error”. Therefore, the argument is not deemed persuasive.
Regarding Applicant’s argument that “Shirakata does not disclose calculating the second target value by the server,” Examiner respectfully reminds Applicant that “calculating the second target value by the server” is not recited in the claim. The claim recites the limitation “a second target value predicted by the server based on the prediction information,” and as described above, Examiner submits that Shirakata teaches “a second target value predicted by the server based on the prediction information.” Therefore, the argument is not deemed persuasive.
Accordingly, the 103 rejection of claim 1 is maintained, and the 103 rejection of claim 20 is maintained for similar reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakata (US 2012/0150470 A1), hereinafter ‘Shirakata’, in view of NISHIKAWA (US 2020/0101717 A1), hereinafter ‘Nishikawa’. Shirakata is reference cited in the information disclosure statements (IDS) submitted on 11 January 2021 by Applicant.

Regarding claim 1, Shirakata teaches:
A control apparatus for predicting a control target value and controlling a control object, the control apparatus comprising: (Shirakata: [0002] “The present invention relates to an image forming system including an image forming apparatus, such as a copier, a printer, or a printing press, and a server for reducing a deviation from a control objective to be attained at the image forming apparatus.”; [0031] “In FIG. 1, reference letter r denotes image writing timing, reference letter y denotes image position, and reference letter P denotes a transfer function representing a relationship between image writing timing r and an image position P. As shown in FIG. 1, after image writing timing r has been provided to the image forming unit of an image forming apparatus as an input, an image printed at the image position y by image formation operation is output.”) [The image forming apparatus reads on “[a] control appar	atus”, the image forming unit reads on “a control object”, and the image writing timing r reads on “a control target value”.]
a collection unit configured to collect prediction information for predicting the control target value; (Shirakata: [0035], figures 5-6 “Also, in FIGS. 5 and 6, symbol .DELTA.y' denotes an image mispositioning prediction value based on temperature change, symbol .DELTA.r' denotes an image writing timing correction value based on temperature change, and reference letter Q' denotes a transfer function for a prediction of image mispositioning due to temperature change.“; [0036], figures 8-9 “When not performing calibration, the control unit 50 obtains temperature data from a temperature sensor 621 of FIG. 8 at step S2 with the start of an image formation operation. At step S3, the control unit 50 calculates a difference .DELTA.temp between the obtained temperature data and a reference temperature stored in a storage unit 52. Incidentally, "reference temperature" refers to a temperature at the time of a previous calibration. Thereafter, a simulation unit 51 calculates an image mispositioning prediction value .DELTA.y' by using a previously found transfer function Q' at step S4. At step S5, the control unit 50 calculates an image writing timing correction value .DELTA.r' from the prediction value .DELTA.y', and then corrects the image writing timing r by using a correction value .DELTA.rcal stored in the storage unit 52 in addition to the correction value .DELTA.r'.”; [0037], figure 10 “When performing calibration, the control unit 50 obtains temperature data from the temperature sensor 621 at step S7. After that the control unit 50 controls the image forming unit of the image forming apparatus 100 to form a patch image at step S8. The term "patch image" refers to an image as shown in FIG. 10, for example. At step S9, a patch sensor 620 in the image forming apparatus 100 detects each patch image, and calculates the amount of mispositioning on each patch image. The amount of mispositioning on each patch image is a difference between a detected position and a reference position shown by a dotted line in FIG. 10. Incidentally, as shown in FIG. 6, the patch image is formed without using the correction value calculated by the simulation unit 51.”) [The control unit 50 performing step S2, as illustrated in figure 9, and step S20, as illustrated in figure 11, reads on “a collection unit”, and obtaining the temperature data from the temperature sensor and the patch image from the patch sensor reads on “to collect prediction information”. Predicting mispositioning or timing correction to correct the image writing timing r reads on “predicting the control target value”.]
a prediction unit configured to repeatedly predict a first target value based on the prediction information collected by the collection unit; (Shirakata: [0036], figure 8-9 “When not performing calibration, the control unit 50 obtains temperature data from a temperature sensor 621 of FIG. 8 at step S2 with the start of an image formation operation. At step S3, the control unit 50 calculates a difference .DELTA.temp between the obtained temperature data and a reference temperature stored in a storage unit 52. Incidentally, "reference temperature" refers to a temperature at the time of a previous calibration. Thereafter, a simulation unit 51 calculates an image mispositioning prediction value .DELTA.y' by using a previously found transfer function Q' at step S4. At step S5, the control unit 50 calculates an image writing timing correction value .DELTA.r' from the prediction value .DELTA.y', and then corrects the image writing timing r by using a correction value .DELTA.rcal stored in the storage unit 52 in addition to the correction value .DELTA.r'.”) [The Simulation unit 51 reads on “a prediction unit”, and the corrected image writing timing r reads on “a first target value”.]
a transmission/reception unit configured to repeatedly transmit the prediction information to a server and receive from the server, as a response to the prediction information transmitted to the server, a second target … predicted by the server based on the prediction information; (Shirakata: [0038] “At step S10, the control unit 50 notifies a server 300 of the patch image mispositioning amount, the temperature data obtained at step S7, and the reference temperature via a network. Processing at the server 300 will be described later. At step S11, the control unit 50 then calculates an image writing timing correction value .DELTA.rcal from the sensed image mispositioning. And further, at step S12, the control unit 50 stores the temperature data obtained at step S7 in the storage unit 52 as the next reference temperature, together with the correction value .DELTA.rcal”) [The processor unit performing step S10, as illustrated in figure 9 reads on “a transmission/reception unit”. Notifying the server, repetitively as illustrated in figure 9, reads on “to repeatedly transmit”.] (Shirakata: [0041] “When the number of the stored data sets is equal to or larger than the predetermined value, a server transfer function determination unit 305 determines a transfer function, that is, updates a transfer function at step S26. For example, it is assumed that the server simulation unit 304 has calculated a prediction value .DELTA.y' through the use of the following transfer function (1) obtained by using the n pieces of previous data and then linear-combining the differences .DELTA.temp.sub.k (k's are integers from 1 to n) between the temperature data and the reference values of the individual sets through the use of coefficients d.sub.k.”; [0044] “As described above, the image forming apparatus 100 has the simulation unit 51 and an operation unit (the image forming unit mentioned in this embodiment) that operates by using an output value from the simulation unit 51. The accuracy of the operation unit depends on the prediction accuracy of the simulation unit 51, and therefore the prediction accuracy is improved using the actual measurement data stored in itself. Thus it is also possible to deal with the deterioration with time of the image forming apparatus 100. And further, by carrying out the update of the transfer function involving a heavy data storage load and a heavy mathematical operation load at the server 300 side rich in resources, the image forming apparatus 100 having a simple structure can be implemented.) [The updated transfer function reads on “a second target …”, where the updated transfer function increases prediction accuracy.]
a management unit configured to update a first error of prediction in the prediction unit based on the second target … and the first target value; and (Shirakata: [0040], figure 11 “At step S20 in FIG. 11, a server control unit 303 of FIG. 8 is notified of temperature data at the time of a calibration, a reference temperature, and an image mispositioning amount by the image forming apparatus 100, and stores them in a storage unit 306. At step S21, a server simulation unit 304 calculates an image mispositioning prediction value .DELTA.y' by using a transfer function Q' of the simulation unit 51. At step S22, the server control unit 303 calculates the difference between the prediction value .DELTA.y' and the image mispositioning amount received at step S20, that is, an error, and compares the error with a first threshold value. When the error is smaller than the first threshold value, the server control unit 303 determines that the mathematical operation accuracy of the simulation unit 51 is high. In contrast, when the error is equal to or larger than the first threshold value, the server control unit 303 determines whether the number of stored data sets stored in the storage unit 306 is equal to or larger than a predetermined value at step S23. In this case, a set of data refers to data including temperature data, a reference temperature, and an image mispositioning amount that is received at the time of a calibration.”; [0043] “That is, the image forming apparatus 100 is notified of a transfer function obtained at the server simulation unit 304, and a transfer function obtained at the simulation unit 51 is made to correspond with the transfer function obtained at the server simulation unit 304.”) [The synchronization, see step S25 as illustrated in figure 11, reads on “to update”, and the portion of simulation unit 51 performing the synchronization reads on “a management unit”. The error reads on “a first error”, and replacing the transfer function/coefficients to update the transfer function that generated the image writing time r that created mispositioning reads on “to update … prediction in the prediction unit …”, where the mispositioning by the transfer function prior to the update reads on “a first error”.] 
a setting unit configured to set the control target value based on the first target value and the first error, (Shirakata: figure 9) [The image forming apparatus performing the steps, as illustrated in figure 9, to determine corrected image writing time r with the updated transfer function reads on “based on the first target value and the first error”, and the processor unit performing the steps reads on “a setting unit”.]
wherein a first time interval in which the prediction unit repeatedly predicts the first target value is shorter than a second time interval in which the transmission/reception unit repeatedly transmits the prediction information to the server. (Shirakata: figure 9) [The steps S2-S6 is repeated to adjust the image writing timing using predicted correction (“a first time interval”), and less frequently, the calibration steps S7-S12 are repeated (“a second time interval”).]

Shirakata does not explicitly teach: a second target value predicted by the server based on the prediction information.
Nishikawa teaches:
a second target value predicted by the server based on the prediction information. (Nishikawa: Abstract “A learning device targeted for a printer including a printer head that discharges ink, the learning device includes: an information obtaining section configured to obtain a parameter that affects ink discharge failures of the print head; an event data obtaining section configured to obtain event data regarding an occurrence state of the ink discharge failures; and a learning section configured to perform machine learning on a prediction condition of an occurrence interval of the ink discharge failures in accordance with a learning data set created based on the parameter and the event data.”; [0131] In the first embodiment, a description has been given of the configuration in which the learning device 140 mounted on the printer 1 performs learning based on the parameter S1 and the event data S2, which are obtained by the actual operation of the printer 1. In the second embodiment, a description will be given of an example of the configuration of the information processing system 1000 in which the learning device 140 included in the server 200 performs learning based on the parameter S1 and the event data S2, which are obtained by the actual operation of the printer 1A.”; [0134] “The communication controller 161 controls the printer communication section 160 to transfer data with the server 200. Also, when the printer communication section 160 receives data including a predication value from the server 200, the communication controller 161 outputs the prediction value to the maintenance controller 118.”) [The predicted value from the server based on learning reads on “a second target value”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shirakata and Nishikawa before them, to modify the image forming apparatus determining the corrected image writing time based on the updated transfer function to incorporate having the server determine and provide the corrected image writing time.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the precision of the corrected value by the server incorporating learnings from other image forming apparatuses in its network in determining the corrected value (Nishikawa: [0141] “The server 200 may also be configured to communicate with a plurality of printers 1A, and the learning device 140 may learn the parameter S1 and the event data S2 that are obtained by the operations of a plurality of printers 1A. In this case, the learning by the learning device 140 progresses at a high level, and thus it is possible to predict the occurrence interval of discharge failure with higher precision.”).

Regarding claim 2, Shirakata and Nishikawa teach all the features of claim 1.
Shirakata further teaches:
wherein when the prediction unit predicts the first target value, the setting unit is further configured to set the control target value based on the first target value and the first error when the prediction unit predicts the first target value. (Shirakata: figure 9) [The image forming apparatus performing the steps, as illustrated in figure 9, to determine corrected image writing time r with the updated transfer function reads on “based on the first target value and the first error”.]

Regarding claim 11, Shirakata and Nishikawa teach all the features of claim 1.
Shirakata further teaches:
wherein the setting unit is further configured to, when the management unit updates the first error, set the control target value based on the first target value when the first error is updated and the updated first error. (Shirakata: figure 9) [The image forming apparatus performing the steps, as illustrated in figure 9, to determine corrected image writing time r after each time the transfer function is updated reads on “based on the first target value when the first target error is updated and the updated first error”.]

Regarding claim 12, Shirakata and Nishikawa teach all the features of claim 1.
Shirakata further teaches:
wherein the transmission/reception unit is further configured to: when transmitting the prediction information to the server, determine a priority of prediction processing of the second target value in the server by the prediction information; and (Shirakata: [0036] “Next, an image forming system according to the present invention and its operation will be described below. To begin with, a control unit 50 in an image forming apparatus 100 of FIG. 8 determines whether a calibration is to be performed at step S1 in FIG. 9. Calibration is performed when the number of sheets printed after a previous calibration has reached a predetermined number or immediately after power-on, for example.”; [0038] At step S10, the control unit 50 notifies a server 300 of the patch image mispositioning amount, the temperature data obtained at step S7, and the reference temperature via a network.”) [The condition when the calibration is performed based on the number of sheets printed, at which point the data is notified/sent to the server (“transmitting”) reads on “a priority”.]
transmit priority information indicating the determined priority to the server. (Shirakata: [0040] At step S20 in FIG. 11, a server control unit 303 of FIG. 8 is notified of temperature data at the time of a calibration, a reference temperature, and an image mispositioning amount by the image forming apparatus 100, and stores them in a storage unit 306.”) [The server being notified with data reads on “indicating the determined priority”.]

Regarding claim 15, Shirakata and Nishikawa teach all the features of claim 1.
Nishikawa further teaches:
wherein the transmission/reception unit is further configured to determine the second time interval based on the first target value. (Nishikawa: [0004] “The present disclosure predicts a time interval at which ink discharge failures occur with high precision so as to perform a maintenance operation of a print head at suitable timing in order to prevent ink discharge failures.”) [The time interval reads on “the second time interval”, and the discharge failure prediction reads on “the first target value”.]
The motivation to combine Shirakata and Nishikawa, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 18, Shirakata and Nishikawa teach all the features of claim 1.
Shirakata further teaches:
wherein the control apparatus is an image forming apparatus. (Shirakata: [0002] “The present invention relates to an image forming system including an image forming apparatus, such as a copier, a printer, or a printing press, and a server for reducing a deviation from a control objective to be attained at the image forming apparatus.”)

Regarding claim 19, Shirakata and Nishikawa teach all the features of claims 1 and 18.
Shirakata further teaches:
wherein a density of an image or an image forming position is controlled by the control target value. (Shirakata: [0038] “At step S10, the control unit 50 notifies a server 300 of the patch image mispositioning amount, the temperature data obtained at step S7, and the reference temperature via a network. Processing at the server 300 will be described later. At step S11, the control unit 50 then calculates an image writing timing correction value .DELTA.rcal from the sensed image mispositioning. And further, at step S12, the control unit 50 stores the temperature data obtained at step S7 in the storage unit 52 as the next reference temperature, together with the correction value .DELTA.rcal”) [The positioning reads on “an image forming position”, and the image writing time r reads on “the control target value”.]

Regarding claim 20, Shirakata teaches:
A control system, comprising: one or more control apparatuses configured to predict a control target value and control a control object; and (Shirakata: [0002] “The present invention relates to an image forming system including an image forming apparatus, such as a copier, a printer, or a printing press, and a server for reducing a deviation from a control objective to be attained at the image forming apparatus.”; [0031] “In FIG. 1, reference letter r denotes image writing timing, reference letter y denotes image position, and reference letter P denotes a transfer function representing a relationship between image writing timing r and an image position P. As shown in FIG. 1, after image writing timing r has been provided to the image forming unit of an image forming apparatus as an input, an image printed at the image position y by image formation operation is output.”) [The image forming system reads on “[a] control system”, the image forming apparatus reads on “one or more control apparatus”, the image forming unit reads on “a control object”, and the image writing timing r reads on “a control target value”.]
a server; (Shirakata: figure 8) [See SERVER 300, as illustrated in figure 8.]
the one or more control apparatuses comprising: a collection unit configured to collect prediction information for predicting the control target value; (Shirakata: [0035], figures 5-6 “Also, in FIGS. 5 and 6, symbol .DELTA.y' denotes an image mispositioning prediction value based on temperature change, symbol .DELTA.r' denotes an image writing timing correction value based on temperature change, and reference letter Q' denotes a transfer function for a prediction of image mispositioning due to temperature change.“; [0036], figures 8-9 “When not performing calibration, the control unit 50 obtains temperature data from a temperature sensor 621 of FIG. 8 at step S2 with the start of an image formation operation. At step S3, the control unit 50 calculates a difference .DELTA.temp between the obtained temperature data and a reference temperature stored in a storage unit 52. Incidentally, "reference temperature" refers to a temperature at the time of a previous calibration. Thereafter, a simulation unit 51 calculates an image mispositioning prediction value .DELTA.y' by using a previously found transfer function Q' at step S4. At step S5, the control unit 50 calculates an image writing timing correction value .DELTA.r' from the prediction value .DELTA.y', and then corrects the image writing timing r by using a correction value .DELTA.rcal stored in the storage unit 52 in addition to the correction value .DELTA.r'.”; [0037], figure 10 “When performing calibration, the control unit 50 obtains temperature data from the temperature sensor 621 at step S7. After that the control unit 50 controls the image forming unit of the image forming apparatus 100 to form a patch image at step S8. The term "patch image" refers to an image as shown in FIG. 10, for example. At step S9, a patch sensor 620 in the image forming apparatus 100 detects each patch image, and calculates the amount of mispositioning on each patch image. The amount of mispositioning on each patch image is a difference between a detected position and a reference position shown by a dotted line in FIG. 10. Incidentally, as shown in FIG. 6, the patch image is formed without using the correction value calculated by the simulation unit 51.”) [The control unit 50 performing step S2, as illustrated in figure 9, and step S20, as illustrated in figure 11, reads on “a collection unit”, and obtaining the temperature data from the temperature sensor and the patch image from the patch sensor reads on “to collect prediction information”. Predicting mispositioning or timing correction to correct the image writing timing r reads on “predicting the control target value”.]
a first prediction unit configured to repeatedly predict a first target value based on the prediction information collected by the collection unit; (Shirakata: [0036], figure 8-9 “When not performing calibration, the control unit 50 obtains temperature data from a temperature sensor 621 of FIG. 8 at step S2 with the start of an image formation operation. At step S3, the control unit 50 calculates a difference .DELTA.temp between the obtained temperature data and a reference temperature stored in a storage unit 52. Incidentally, "reference temperature" refers to a temperature at the time of a previous calibration. Thereafter, a simulation unit 51 calculates an image mispositioning prediction value .DELTA.y' by using a previously found transfer function Q' at step S4. At step S5, the control unit 50 calculates an image writing timing correction value .DELTA.r' from the prediction value .DELTA.y', and then corrects the image writing timing r by using a correction value .DELTA.rcal stored in the storage unit 52 in addition to the correction value .DELTA.r'.”) [The Simulation unit 51 reads on “a first prediction unit”, and the corrected image writing timing r reads on “a first target value”.]
a transmission/reception unit configured to repeatedly transmit the prediction information to the server together with priority information indicating a priority of the prediction information, and to receive from the server, as a response to the prediction information transmitted to the server, a second target … predicted by the server based on the prediction information; (Shirakata: [0038] “At step S10, the control unit 50 notifies a server 300 of the patch image mispositioning amount, the temperature data obtained at step S7, and the reference temperature via a network. Processing at the server 300 will be described later. At step S11, the control unit 50 then calculates an image writing timing correction value .DELTA.rcal from the sensed image mispositioning. And further, at step S12, the control unit 50 stores the temperature data obtained at step S7 in the storage unit 52 as the next reference temperature, together with the correction value .DELTA.rcal”) [The processor unit performing step S10, as illustrated in figure 9 reads on “a transmission/reception unit”. Notifying the server, repetitively as illustrated in figure 9, reads on “to repeatedly transmit”.] (Shirakata: [0041] “When the number of the stored data sets is equal to or larger than the predetermined value, a server transfer function determination unit 305 determines a transfer function, that is, updates a transfer function at step S26. For example, it is assumed that the server simulation unit 304 has calculated a prediction value .DELTA.y' through the use of the following transfer function (1) obtained by using the n pieces of previous data and then linear-combining the differences .DELTA.temp.sub.k (k's are integers from 1 to n) between the temperature data and the reference values of the individual sets through the use of coefficients d.sub.k.”; [0044] “As described above, the image forming apparatus 100 has the simulation unit 51 and an operation unit (the image forming unit mentioned in this embodiment) that operates by using an output value from the simulation unit 51. The accuracy of the operation unit depends on the prediction accuracy of the simulation unit 51, and therefore the prediction accuracy is improved using the actual measurement data stored in itself. Thus it is also possible to deal with the deterioration with time of the image forming apparatus 100. And further, by carrying out the update of the transfer function involving a heavy data storage load and a heavy mathematical operation load at the server 300 side rich in resources, the image forming apparatus 100 having a simple structure can be implemented.) [The updated transfer function reads on “a second target …”, where the updated transfer function increases prediction accuracy.] (Shirakata: [0036] “Next, an image forming system according to the present invention and its operation will be described below. To begin with, a control unit 50 in an image forming apparatus 100 of FIG. 8 determines whether a calibration is to be performed at step S1 in FIG. 9. Calibration is performed when the number of sheets printed after a previous calibration has reached a predetermined number or immediately after power-on, for example.”; [0038] At step S10, the control unit 50 notifies a server 300 of the patch image mispositioning amount, the temperature data obtained at step S7, and the reference temperature via a network.”) [The condition when the calibration is performed based on the number of sheets printed, at which point the data is notified/sent to the server (“transmitting”) reads on “a priority”.]
a management unit configured to update a first error of prediction in the first prediction unit based on the second target … and the first target value; and (Shirakata: [0040], figure 11 “At step S20 in FIG. 11, a server control unit 303 of FIG. 8 is notified of temperature data at the time of a calibration, a reference temperature, and an image mispositioning amount by the image forming apparatus 100, and stores them in a storage unit 306. At step S21, a server simulation unit 304 calculates an image mispositioning prediction value .DELTA.y' by using a transfer function Q' of the simulation unit 51. At step S22, the server control unit 303 calculates the difference between the prediction value .DELTA.y' and the image mispositioning amount received at step S20, that is, an error, and compares the error with a first threshold value. When the error is smaller than the first threshold value, the server control unit 303 determines that the mathematical operation accuracy of the simulation unit 51 is high. In contrast, when the error is equal to or larger than the first threshold value, the server control unit 303 determines whether the number of stored data sets stored in the storage unit 306 is equal to or larger than a predetermined value at step S23. In this case, a set of data refers to data including temperature data, a reference temperature, and an image mispositioning amount that is received at the time of a calibration.”; [0043] “That is, the image forming apparatus 100 is notified of a transfer function obtained at the server simulation unit 304, and a transfer function obtained at the simulation unit 51 is made to correspond with the transfer function obtained at the server simulation unit 304.”) [The synchronization, see step S25 as illustrated in figure 11, reads on “to update”, and the portion of simulation unit 51 performing the synchronization reads on “a management unit”. The error reads on “a first error”, and replacing the transfer function/coefficients to update the transfer function that generated the image writing time r that created mispositioning reads on “to update … prediction in the prediction unit …”, where the mispositioning by the transfer function prior to the update reads on “a first error”.]
a setting unit configured to set the control target value based on the first target value and the first error; (Shirakata: figure 9) [The image forming apparatus performing the steps, as illustrated in figure 9, to determine corrected image writing time r with the updated transfer function reads on “based on the first target value and the first error”, and the processor unit performing the steps reads on “a setting unit”.]
the server comprising a second prediction unit configured to: when acquiring the prediction information and the priority information from the one or more control apparatuses, determine an order of prediction processing of the second target value in accordance with the prediction information based on the priority information; predict the second target … according to the determined order; and transmit the second target … to the control apparatus that is a transmission source of the prediction information used to predict the second target value, (Shirakata: [0040] “At step S22, the server control unit 303 calculates the difference between the prediction value .DELTA.y' and the image mispositioning amount received at step S20, that is, an error, and compares the error with a first threshold value.”; [0041] “When the number of the stored data sets is equal to or larger than the predetermined value, a server transfer function determination unit 305 determines a transfer function, that is, updates a transfer function at step S26. For example, it is assumed that the server simulation unit 304 has calculated a prediction value .DELTA.y' through the use of the following transfer function (1) obtained by using the n pieces of previous data and then linear-combining the differences .DELTA.temp.sub.k (k's are integers from 1 to n) between the temperature data and the reference values of the individual sets through the use of coefficients d.sub.k.”) [The server simulation unit 304 reads on “a second prediction unit”, the stored data sets read on “the prediction information based on the priority information”, and the condition of predetermined number of the stored data sets to determine the updated transfer function reads on “an order of prediction processing”, which happens before comparing the output of the server simulation unit to the first threshold value.]
wherein a first time interval in which the first prediction unit repeatedly predicts the first target value is shorter than a second time interval in which the transmission/reception unit repeatedly transmits the prediction information to the server. (Shirakata: figure 9) [The steps S2-S6 is repeated to adjust the image writing timing using predicted correction (“a first time interval”), and less frequently, the calibration steps S7-S12 are repeated (“a second time interval”).]

Shirakata does not explicitly teach: a second target value predicted by the server based on the prediction information
Nishikawa teaches:
a second target value predicted by the server based on the prediction information. (Nishikawa: Abstract “A learning device targeted for a printer including a printer head that discharges ink, the learning device includes: an information obtaining section configured to obtain a parameter that affects ink discharge failures of the print head; an event data obtaining section configured to obtain event data regarding an occurrence state of the ink discharge failures; and a learning section configured to perform machine learning on a prediction condition of an occurrence interval of the ink discharge failures in accordance with a learning data set created based on the parameter and the event data.”; [0131] In the first embodiment, a description has been given of the configuration in which the learning device 140 mounted on the printer 1 performs learning based on the parameter S1 and the event data S2, which are obtained by the actual operation of the printer 1. In the second embodiment, a description will be given of an example of the configuration of the information processing system 1000 in which the learning device 140 included in the server 200 performs learning based on the parameter S1 and the event data S2, which are obtained by the actual operation of the printer 1A.”; [0134] “The communication controller 161 controls the printer communication section 160 to transfer data with the server 200. Also, when the printer communication section 160 receives data including a predication value from the server 200, the communication controller 161 outputs the prediction value to the maintenance controller 118.”) [The predicted value from the server based on learning reads on “a second target value”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shirakata and Nishikawa before them, to modify the image forming apparatus determining the corrected image writing time based on the updated transfer function to incorporate having the server determine and provide the corrected image writing time.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the precision of the corrected value by the server incorporating learnings from other image forming apparatuses in its network in determining the corrected value (Nishikawa: [0141] “The server 200 may also be configured to communicate with a plurality of printers 1A, and the learning device 140 may learn the parameter S1 and the event data S2 that are obtained by the operations of a plurality of printers 1A. In this case, the learning by the learning device 140 progresses at a high level, and thus it is possible to predict the occurrence interval of discharge failure with higher precision.”).

Regarding claim 21, Shirakata and Nishikawa teach all the features of claim 1.
Shirakata further teaches:
wherein the second target value has higher prediction accuracy than the first target value. (Shirakata: [0044] “As described above, the image forming apparatus 100 has the simulation unit 51 and an operation unit (the image forming unit mentioned in this embodiment) that operates by using an output value from the simulation unit 51. The accuracy of the operation unit depends on the prediction accuracy of the simulation unit 51, and therefore the prediction accuracy is improved using the actual measurement data stored in itself. Thus it is also possible to deal with the deterioration with time of the image forming apparatus 100. And further, by carrying out the update of the transfer function involving a heavy data storage load and a heavy mathematical operation load at the server 300 side rich in resources, the image forming apparatus 100 having a simple structure can be implemented.) [The prediction accuracy of the updated transfer function being performed at the server, rich in resources, to deal with heavy data load and heavy mathematical operation load, reads on “higher prediction accuracy …”.]

Regarding claim 22, Shirakata and Nishikawa teach all the features of claim 20.
Shirakata further teaches:
wherein the second target value has higher prediction accuracy than the first target value. (Shirakata: [0044] “As described above, the image forming apparatus 100 has the simulation unit 51 and an operation unit (the image forming unit mentioned in this embodiment) that operates by using an output value from the simulation unit 51. The accuracy of the operation unit depends on the prediction accuracy of the simulation unit 51, and therefore the prediction accuracy is improved using the actual measurement data stored in itself. Thus it is also possible to deal with the deterioration with time of the image forming apparatus 100. And further, by carrying out the update of the transfer function involving a heavy data storage load and a heavy mathematical operation load at the server 300 side rich in resources, the image forming apparatus 100 having a simple structure can be implemented.) [The prediction accuracy of the updated transfer function being performed at the server, rich in resources, to deal with heavy data load and heavy mathematical operation load, reads on “higher prediction accuracy …”.]


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shirakata, in view of Nishikawa, further in view of Shirakata (US 2012/0150470 A1) second embodiment, hereinafter ‘Shirakata-2’.
Regarding claim 4, Shirakata and Nishikawa teach all the features of claim 1.
Shirakata and Nishikawa do not explicitly teach: an acquisition unit configured to acquire a third target value by performing measurement processing of a control object controlled by the control target value, wherein the setting unit is further configured to set the third target value as the control target value when the acquisition unit acquires the third target value.
Shirakata-2 teaches:
an acquisition unit configured to acquire a third target value by performing measurement processing of a control object controlled by the control target value, (Shirakata-2: [0045], figure 12 “A second embodiment of the present invention will be described below with reference to calibration of driving control of the photoconductor drum. In FIG. 12 reference letter v denotes a motor rotational speed target value, reference letter w denotes output of encoder (motor rotational speed), reference letter e denotes load disturbance, reference letter T denotes actual behavior (plant transfer function), reference letter T'.sup.-1 denotes a reciprocal of the transfer function T found by simulating actual behavior, reference letter C denotes a feedback controller, and reference letter F denotes a filter. As shown in a control block diagram of FIG. 12, drum driving control includes the feedback controller part C for dealing with disturbance e and a feed-forward part for establishing correspondence to the rotational speed target value v. "Feed-forward part" refers to a path including the reciprocal T'.sup.-1 of a transfer function found by simulating operation of the driving control part.”) [The photoconductor drum reads on “a control object”, and the motor rotational speed target value reads on “a third target value”.]
wherein the setting unit is further configured to set the third target value as the control target value when the acquisition unit acquires the third target value. (Shirakata-2: [0047] “In this embodiment, the simulation unit 51 is a unit that obtains an output value based on a rotational speed target value v input to a motor and the reciprocal T'.sup.-1 of a transfer function obtained by the simulation. And further, as shown in FIG. 15, an operation unit according to this embodiment is a driving control unit including a drum driving motor 622 for driving the photoconductor drum of the image forming apparatus 100, an encoder 623 that detects a rotational speed of the motor, etc. In this embodiment, since time history data is handled, state space displays of transfer functions can be used. To compensate for the individual differences between the image forming apparatuses 100, the server transfer function determination unit 305 updates the transfer function used at the simulation unit 51 as with the first embodiment as shown in FIG. 15. Moreover, in this embodiment, the server transfer function determination unit 305 regards the difference between a rotational speed target value v and an actual rotational speed w detected by the encoder 623 as an error to determine the coefficients of a transfer function.”) [The rotation speed target value (resulting in the rotational speed of the motor) being the controlled variable, as illustrated in figure 12, reads on “to set the third target value as the control target value”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shirakata, Nishikawa and Shirakata-2 before them, to modify the image forming process correction/calibration to incorporate correcting/calibrating the rotational speed of the photoconductor drum of the image forming apparatus.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the performance of the image forming by correcting/calibrating the control of all components of the image forming apparatus that can be corrected/calibrated (Shirakata-2: [0005] “Because of this, a system can be considered in which a change in behavior of an image forming apparatus after a calibration is simulated to correct a deviation from a control objective having occurred between the calibration and the next calibration. But there is a problem that differences often arise between actual behavior of image forming apparatuses and simulation results.”; [0045] “A second embodiment of the present invention will be described below with reference to calibration of driving control of the photoconductor drum.”).


Allowable Subject Matter
Claims 3, 5-10, 13-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116